George Andeews, Judge:
I concur, upon the authority of the cases heretofore decided by this Court, that the bill of exceptions appearing in this record, must be held to have been made and signed at the term succeeding that in which the cause was tried, and for that reason it can form no part of the record in the case. If any circumstances can exist to authorize the making of a bill of exceptions, for matter occurring at the trial, to be made up after the trial term, none such appear in this record.